--------------------------------------------------------------------------------

EXHIBIT 10.44
 


 
AMENDMENT TO CREDIT AGREEMENT
 
This AMENDMENT TO CREDIT AGREEMENT (this “Amendment”), dated as of March 11,
2009, among SYMYX TECHNOLOGIES, INC., a Delaware corporation (the “Borrower”),
each lender from time to time party thereto (collectively, the “Lenders” and
individually, a “Lender”), and BANK OF AMERICA, N.A., as Administrative Agent
(the “Administrative Agent”) and as L/C Issuer.
 
RECITALS
 
A.           The Borrower, the Lenders, the Administrative Agent, and Bank of
America, N.A. as L/C Issuer, are party to that certain Credit Agreement dated as
of September 28, 2007 (the “Credit Agreement”), pursuant to which the
Administrative Agent and the Lenders have extended certain credit facilities to
the Borrower.
 
B.            The Borrower has requested that the Administrative Agent and the
Lenders agree to certain amendments to and waivers in respect of the Credit
Agreement, and the Lenders have agreed to such request, subject to the terms and
conditions of this Amendment.
 
NOW, THEREFORE, for valuable consideration, the receipt and adequacy of which
are hereby acknowledged, the parties hereto hereby agree as follows:
 
1.             Defined Terms.  Unless otherwise defined herein, capitalized
terms used herein shall have the meanings, if any, assigned to such terms in the
Credit Agreement.  As used herein, “Amendment Documents” means this Amendment,
the Guarantor Consent, the Credit Agreement (as amended by this Amendment), and
each certificate and other document executed and delivered by the Borrower
pursuant to Section 6 hereof.
 
2.             Interpretation.  The rules of interpretation set forth in
Sections 1.02, 1.03, 1.04, 1.05, and 1.06 of the Credit Agreement shall be
applicable to this Amendment and are incorporated herein by this reference.
 
3.             Amendment to Credit Agreement.  Subject to the terms and
conditions hereof, and with effect from and after the Effective Date, the Credit
Agreement shall be amended as follows:
 
(a)           Section 7.11(a) of the Credit Agreement shall be amended by
deleting “$200,000,000” and replacing it with “$93,800,000”.
 
4.             Waiver.
 
(a)           For purposes of this waiver, the “Existing Default” shall mean any
Event of Default arising pursuant to Section 8.01(b) of the Credit Agreement by
virtue of any breach as of December 31, 2008 in respect of Section 7.11(a).
 
(b)           Subject to and upon the terms and conditions hereof and with
effect on the Effective Date, the Lenders hereby waive the Existing Default.

 
1

--------------------------------------------------------------------------------

 
 
(c)           Nothing contained herein shall be deemed a waiver of (or otherwise
affect the Lenders’ ability to enforce) any other default or event of default
under the Credit Agreement, including (i) any default or event of default as may
now or hereafter exist and arise from or otherwise be related to (but not
otherwise constituting) the Existing Default (including without limitation any
cross-default arising under the Credit Agreement by virtue of any matters
resulting from the Existing Default), and (ii) any default or event of default
arising at any time after the Effective Date and which is the same as or similar
to the Existing Default.
 
5.             Representations and Warranties.  Borrower hereby represents and
warrants to the Administrative Agent and the Lenders as follows:
 
(a)           No Default has occurred and is continuing.
 
(b)           The execution, delivery and performance by the Borrower of this
Amendment have been duly authorized by all necessary corporate and other action
and do not and will not require any registration with, consent or approval of,
or notice to or action by, any Person (including any Governmental Authority) in
order to be effective and enforceable.
 
(c)           All representations and warranties of the Borrower contained in
Article V of the Credit Agreement are (i) in the case of representations and
warranties that are qualified as to materiality, true and correct, and (ii) in
the case of representations and warranties that are not qualified as to
materiality, true and correct in all material respects, in each case on and as
of the Effective Date, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they shall be
true and correct or true and correct in all material respects, as the case may
be, as of such earlier date; provided that the representations and warranties
contained in Section 5.05 shall be deemed to refer to the most recent financial
statements furnished pursuant to subsections (a) and (b) of Section 6.01.
 
(d)           Borrower is entering into this Amendment on the basis of its own
investigation and for its own reasons, without reliance upon the Administrative
Agent, the Lenders or any other Person.
 
6.             Effective Date.
 
(a)           This Amendment will become effective when each of the following
conditions precedent has been satisfied (the “Effective Date”):
 
(i)            The Administrative Agent shall have received from the Borrower
and the Required Lenders a duly executed original (or, if elected by the
Administrative Agent, an executed facsimile copy) counterpart to this Amendment.
 
(ii)           The Administrative Agent shall have received from each Guarantor
a guarantor consent in the form attached hereto as Annex I (the “Guarantor
Consent”), signed by Responsible Officers of the applicable Guarantor.
 
(iii)          The Administrative Agent shall have received from the Borrower
satisfactory evidence of the authorization of the execution, delivery and
performance by the Borrower of this Amendment.

 
2

--------------------------------------------------------------------------------

 
 
(iv)          The Administrative Agent shall have received from the Borrower for
the account of each Lender executing this Amendment, an amendment fee in the
amount of 10 b.p. (0.10%) times the Commitment amount of such Lender.
 
(v)           The Borrower shall have paid to the Administrative Agent all
reasonable costs and expenses of counsel to the Administrative Agent to the
extent invoiced prior to the Effective Date.
 
(vi)          The Administrative Agent shall have received, in form and
substance satisfactory to it, such additional approvals, consents, opinions,
documents and other information as the Administrative Agent shall request.
 
(b)           For purposes of determining compliance with the conditions
specified in this Section 6, each Lender that has executed this Amendment and
delivered it to the Administrative Agent shall be deemed to have consented to,
approved or accepted, or to be satisfied with, each document or other matter
either sent, or made available for inspection, by the Administrative Agent to
such Lender for consent, approval, acceptance or satisfaction, or required
thereunder to be consented to or approved by or acceptable or satisfactory to
such Lender.
 
(c)           From and after the Effective Date, the Credit Agreement is amended
as set forth herein.  Except as expressly amended pursuant hereto, the Credit
Agreement shall remain unchanged and in full force and effect and is hereby
ratified and confirmed in all respects.
 
(d)           The Administrative Agent will notify the Borrower and the Lenders
of the occurrence of the Effective Date.
 
7.             Reservation of Rights.  Borrower acknowledges and agrees that
neither the execution nor the delivery by the Administrative Agent and the
Lenders of this Amendment, shall be deemed to create a course of dealing or
otherwise obligate the Administrative Agent or the Lenders to execute similar
amendments or waivers under the same or similar circumstances in the future.
 
8.             Miscellaneous.
 
(a)           This Amendment shall be binding upon and inure to the benefit of
the parties hereto and thereto and their respective successors and assigns.  No
third party beneficiaries are intended in connection with this Amendment.
 
(b)           THIS AMENDMENT IS SUBJECT TO THE PROVISIONS OF SECTIONS 10.14 AND
10.15 OF THE CREDIT AGREEMENT RELATING TO GOVERNING LAW, VENUE, AND WAIVER OF
RIGHT TO TRIAL BY JURY, THE PROVISIONS OF WHICH ARE BY THIS REFERENCE
INCORPORATED HEREIN IN FULL.
 
(c)           This Amendment may be executed in any number of counterparts, each
of which shall be deemed an original, but all such counterparts together shall
constitute but one and the same instrument.  Transmission of signatures of any
party by facsimile shall for all purposes be deemed the delivery of original,
executed counterparts thereof and the Administrative Agent is hereby authorized
to make sufficient photocopies thereof to assemble complete counterparty
documents.

 
3

--------------------------------------------------------------------------------

 
 
(d)           This Amendment, together with the other Amendment Documents and
the Credit Agreement, contain the entire and exclusive agreement of the parties
hereto with reference to the matters discussed herein and therein.  This
Amendment supersedes all prior drafts and communications with respect
thereto.  This Amendment may not be amended except in accordance with the
provisions of Section 10.01 of the Credit Agreement.
 
(e)           If any term or provision of this Amendment shall be deemed
prohibited by or invalid under any applicable law, such provision shall be
invalidated without affecting the remaining provisions of this Amendment or the
Credit Agreement, respectively.
 
(f)           The Borrower covenants to pay to or reimburse the Administrative
Agent, upon demand, for all costs and expenses incurred in connection with the
development, preparation, negotiation, execution and delivery of this Amendment.
 
(g)           Each of this Amendment and the Guarantor Consent shall constitute
a “Loan Document” under and as defined in the Credit Agreement.
 
[Remainder of this page intentionally left blank]

 
4

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.
 

 
SYMYX TECHNOLOGIES, INC.
       
By:
       /s/ Rex S. Jackson
       
Name:
         Rex S. Jackson
       
Title:
         EVP & CFO



 

--------------------------------------------------------------------------------

 
 

 
BANK OF AMERICA, N.A., as Administrative Agent
       
By:
   /s/ Thomas R. Sullivan
       
Name:
Thomas R. Sullivan
       
Title:
Senior Vice President



 

--------------------------------------------------------------------------------

 
 

 
BANK OF AMERICA, N.A., as a Lender and L/C Issuer
       
By:
   /s/ Thomas R Sullivan
       
Name:
Thomas R. Sullivan
       
Title:
Senior Vice President



 

--------------------------------------------------------------------------------

 
 
ANNEX I
to Amendment to
Credit Agreement


GUARANTOR CONSENT
 
Each of the undersigned, in its capacity as a Guarantor, acknowledges that its
consent to the foregoing Amendment to Credit Agreement (the “Amendment”) is not
required, but each of the undersigned nevertheless does hereby consent to the
foregoing Amendment and to the documents and agreements referred to
therein.  Nothing herein shall in any way limit any of the terms or provisions
of the Guaranty of the undersigned or the Collateral Documents executed by the
undersigned in the Administrative Agent’s and the Lenders’ favor, or any other
Loan Document executed by the undersigned (as the same may be amended from time
to time), all of which are hereby ratified and affirmed in all respects.  This
Consent may be executed in counterparts.
 
 

 
SYMYX TOOLS, INC., as a Guarantor
             
By:
   /s/ Rex Jackson
       
Name:
Rex Jackson
       
Title:
President
             
SYMYX SOFTWARE, INC., as a Guarantor
             
By:
   /s/ Rex Jackson
       
Name:
Rex Jackson
       
Title:
Vice President
             
SYMYX TECHNOLOGIES INTERNATIONAL, INC., as a Guarantor
             
By:
   /s/ Rex Jackson
       
Name:
Rex Jackson
       
Title:
Vice President

 
 

--------------------------------------------------------------------------------